Order entered January 18, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01046-CV

                          JIMMY CHARLES JOHNSON, Appellant

                                                V.

                            DALLAS COUNTY ET AL, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. TX-10-31998-C

                                            ORDER
       The clerk’s record in this case is overdue.        The Dallas County District Clerk is

ORDERED to file, within TWENTY DAYS of the date of this order, either the clerk’s record

or written verification that appellant has not been found indigent and has not paid for the record.

We notify appellant that if we receive verification he is not indigent and has not paid for the

record, we will, without further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).
We DIRECT the Clerk to send a copy of this order, by electronic transmission to:


Gary Fitzsimmons
Dallas County District Clerk
George L. Allen, Sr. Courts Building
600 Commerce St., Suite 103
Dallas, TX 75202
                                           /s/     CAROLYN WRIGHT
                                                   CHIEF JUSTICE